 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 596 
In the House of Representatives, U. S.,

March 27, 2012
 
RESOLUTION 
Requesting return of official papers on H.R. 5. 
 
 
That the Clerk of the House of Representatives request the Senate to return to the House the bill (H.R. 5) entitled An Act to improve patient access to health care services and provide improved medical care by reducing the excessive burden the liability system places on the health care delivery system.. 
 
Karen L. Haas,Clerk.
